Citation Nr: 1224952	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  06-28 386A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disability, to include asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from May 1946 to March 1948.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating action of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied service connection for asbestosis.  

In February and December 2009 and in March 2011, this claim was remanded for further development.  The Board requested a Veterans Health Administration (VHA) opinion in April 2012 and finds that any noncompliance issues were subsequently cured by the May 2012 VHA opinion.  

The June 2002 informal hearing presentation stated the issue as "entitlement to service connection of chronic obstructive pulmonary disease."  As a result, the issue has been re-styled on the first page to include any lung disability.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


FINDING OF FACT

A preponderance of the evidence is against a finding that lung disability, including asbestosis, had its onset in service or is otherwise related to active duty.  


CONCLUSION OF LAW

A lung disability, to include asbestosis, was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

In September 2005 and August 2006 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide.  In August 2006, the Veteran was also informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds the duty to notify has been met.  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran has been medically evaluated in conjunction with his claim and a VHA opinion was sought for clarification.  The Veteran was given notice of the VHA opinion and his response was that he had no further evidence to submit.  The Board finds VHA opinion to be wholly explanatory and accurate.  The Board finds the duty to assist has been met and that any lacking compliance with the March 2011 Board remand was cured by the subsequent May 2012 VHA opinion.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds the duties to notify and assist have been met.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

There is no statute specifically dealing with asbestos and service connection for asbestos-related diseases, nor has the Secretary of VA promulgated any specific regulations.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular since have been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, chapter 2, section C.9 (Manual).  Also, an opinion by VA's Office of General Counsel discussed the proper way of developing asbestos claims.  VA Gen. Coun. Prec. 4-00 (April 13, 2000).  

The VA Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  Manual, C.9.a.  Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Manual, C.9.b.  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id.  

As to disorders related to asbestos exposure, the absence of symptomatology during service or for many years following separation does not preclude the eventual development of the disease.  The latent period varies from 10 to 45 or more years between first exposure and development of disease.  Manual, C.9.d.  Disease-causing exposure to asbestos may be brief and/or indirect.  Manual, C.9.c.  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

The Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  For example, in Barr, the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  Under 38 C.F.R. § 3.159(a)(2) (2011), competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In July 2005, the Veteran filed a claim of service connection for asbestosis but denied exposure to asbestos while in service.  In a January 2006 statement, he said he believed he was exposed to asbestos in service.  In March 2009, the Veteran asserted he was diagnosed with asbestosis.  

The Veteran served on the USS Missouri during WWII (see a February 1948 service personnel record which shows he was to report at a naval shipyard); the Board assumes he was likely exposed to asbestos at that time, considering the circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Chest X-rays during and at separation from service were negative (see October 1947 and March 1948 records).  

In April 1997, an X-ray showed some pleural abnormalities.  A December 2000 X-ray also showed bilateral pleural thickening, asbestos exposure was questioned, and a computed tomography (CT) scan was advised.  A hand-written note stated the asbestos exposure was already recognized.  In August 2005, Dr. P. stated that chest X-ray impressions indicated the Veteran had hyperinflation which probably reflected some degree of chronic obstructive pulmonary disease (COPD); later diagnoses of COPD followed.  In an April 2008 record, Dr. P. listed asbestosis as a diagnosis and from that point in time characterized it as a "reported history of asbestosis" in other records and failed to list it under the impression and plan section.  (See March and December 2010 records).  

Regarding the Veteran's occupation, Dr. P.'s records show the Veteran described himself as a retired construction worker.  He told the April 2011 VA examiner he retired from being a bricklayer and plasterer in 1991 and at that time he was advised by his union to get an examination for asbestos exposure.  

The April 2011 VA examination showed the Veteran underwent a CT scan and the impression was calcified pleural plaques consistent with the provided history of prior asbestos exposure but no evidence of asbestosis.  He did have multiple patch areas of ground glass density (likely inflammatory) and mediastinal adenopathy.  A pulmonary function test (PFT) showed that minimal obstructive changes might be present.  The diagnosis was "COPD with asbestosis exposure."  (The examination report used the words "asbestos" and "asbestosis" interchangeably.)  However, it was clear from the overall report that the Veteran did not have asbestosis.  The examiner's opinion was that the Veteran was more likely to have been exposed to asbestos after service during twenty years of construction work than during one year of service.  

In a May 2012 VHA opinion report, it was noted that the examiner reviewed the file and noted the pertinent evidence.  The examiner explained that the Veteran had pleural plaques (as noted on the April 2011 high resolution CT scan) likely caused by asbestos exposure.  The examiner first stated that pleural plaques are not a disease process and do not cause symptoms or disability.  Citing to the American College of Chest Physicians Board Review Syllabus (American College), p 379 (25th ed., 2011), the examiner said: "Plaques serve as a marker of asbestos exposure and little else."  

Next, the examiner stated that the Veteran did not have asbestosis, which is a form of pulmonary fibrosis caused by asbestos exposure.  He didn't have the required radiographic or pulmonary function findings for this diagnosis.  American College, pp 377-383.  

Finally, it was concluded that the Veteran did not have COPD per the Global Initiative for Chronic Obstructive Lung Disease (GOLD) criteria because he had normal flows and a normal flow-volume loop on PFTs from April 2011.  Regardless, the examiner pointed out that COPD is not caused by asbestos exposure and in the United States most COPD is caused by tobacco smoking, exposure to dust, and biomass fuels.  American College, pp 153-156.  Even if he did have COPD (the examiner noted the presence of this diagnosis in the medical record), it was unlikely that COPD was related to asbestos exposure.  

The Veteran is competent to report his symptoms under 38 C.F.R. § 3.159(a)(2), however, in this case he has not done so.  He has essentially reported what doctors have diagnosed him with and what he has been prescribed.  (See March 2009 authorization and consent form and statement.)  In any case, asbestosis is not like the varicose veins at issue in Barr, 21 Vet. App. 303; such a disability requires expertise to diagnose.  

Further, the Board assigns low probative value to some of the Veteran's statements.  In terms of consistency and credibility, the Veteran reported to Dr. P. that he "quit smoking in 1990 and had a 24-pack year history of smoking."  (See March 2010 through April 2011 records.)  He told the April 2011 VA examiner he quit smoking 42 years prior.  As a result, the Board finds the Veteran to be an inconsistent source of information.  

Conflicting opinions have been given regarding a diagnosis in this case.  Where conflicting medical opinions are given, there must be an assessment of the opinions.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The Court has held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  A review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2009).  

The Board finds the Veteran does not have asbestosis.  The Board relies on the May 2012 VHA opinion because it is the most competent, informed and thorough opinion in the file.  The examiner reviewed the file, briefly summarized the salient information, reviewed diagnostic tests, acknowledged pertinent facts and provided an informed opinion.  The Board finds this opinion to be directly on point, competent, credible and assigns it high probative weight.  See, Nieves-Rodriguez, 22 Vet. App. at 304.  

To the degree that Dr. P. provided a diagnosis of asbestosis, it appeared to be with no explanation or noted it to be part of the Veteran's reported past medical history only.  Such a conclusion is afforded low probative weight by the Board.  As explained above, the Board has also assigned the Veteran's statements low probative weight.  

As the weight of the evidence is against a finding that the Veteran has asbestosis, the Board finds that service connection for asbestosis must be denied under Degmetich, 104 F. 3d 1328 and Brammer, 3 Vet. App. at 225.  In terms of other diagnoses, the May 2012 examiner clearly explained that pleural plaques are not a disability and that even if the Veteran had COPD (which it appears he does not) this too was not related to any in-service asbestos exposure.  Since pleural plaques are not a disability, service connection is not for application.  Similarly, the Board finds the Veteran does not have COPD, relying on the expertise of the May 2012 VA examiner, who pointed out that even if he did have COPD there is nothing to support that it would be related to service.  

The Board has weighed the evidence and there is no basis upon which service connection may be granted under the circumstances.  38 C.F.R. § 3.303(d).  The preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for a lung disability, to include asbestosis, is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


